Title: From George Washington to William Heath, 2 June 1782
From: Washington, George
To: Heath, William


                  
                     sir
                     Head Quarters 2d June 1782
                  
                  I have to reply to your three favors of the 29th May &
                     1st Instants.
                  The private Soldiers paroled by Sir Guy Carleton, must be ordered
                     to join & do Duty in their Regiments—I have given Directions to Our
                     Comry of Prisoners to inform the British Comry that such will be my Orders in all
                     such Cases—& that they will be credited to their Account.
                  Capt. Pray is directed to send in the Officers Servants—&
                     measures will be taken to direct those Matters in future—a Deputy Comry of
                     Prisoners will recide in the Neighbourhood of Dobbs.
                  The Soldier Gilbert may be accepted to join his Regiment.
                  The Judge Advocates Resignation is inclosed to the Secty at War
                     to be laid before Congress—And I have desired that a New Appointment may be
                     made as soon as possible.
                  One Regiment of the 2d Brigade of Massachusetts will be ordered
                     to encamp. I am with Regard & Esteem sir Your most Obedt Servt
                  
                     Go: Washington
                     
                  
               